                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF LOUISIANA

     JOSUE BENAVIDES NOLASCO                                                CIVIL ACTION


     VERSUS                                                                 CASE NO. 18-7101


     STANLEY CROCKETT, et al.                                               SECTION: “G” (2)

                                      ORDER AND REASONS

           Before the Court is Defendants Stanley Crockett, in his official capacity as Director of the

New Orleans Field Office of the United States Citizenship and Immigration Services (“USCIS”),

and USCIS’ (collectively the “Defendants”) “Motion to Dismiss.”1 In this litigation, Plaintiff

Josue Benavides Nolasco (“Plaintiff”) alleges that Defendants improperly denied his application

for permanent residency. 2 Defendants filed the instant motion, arguing that Plaintiff’s claims

should be dismissed because the Court lacks subject matter jurisdiction to review USCIS’

decision and Plaintiff fails to state a claim upon which relief can be granted.3 Having considered

the motion, the memoranda in support and in opposition, the record, and the applicable law, the

Court will grant the motion.

                                             I. Background

A.         Factual Background

           In this litigation, Plaintiff seeks declaratory and injunctive relief to remedy Defendants’




1
    Rec. Doc. 23.

2
    Rec. Doc. 1.

3
    Rec. Doc. 11 at 1.


                                                    1
alleged denial of Plaintiff’s application for permanent residency or adjustment of status.4 Plaintiff

alleges that he is a citizen of El Salvador who entered the United States (“U.S.”) without

inspection on December 9, 1997.5 Plaintiff claims that the U.S. Immigration and Naturalization

Service approved his Temporary Protected Status (“TPS”) on February 11, 2002, and Plaintiff

has continuously maintained his TPS status since then.6 Plaintiff states that he married a U.S.

citizen on March 31, 2005, and his wife filed a Form I-130 on September 16, 2007 to establish

their relationship as married.7 Plaintiff alleges that on September 16, 2007, he also filed his first

Form I-485, Application to Register Permanent Residence or Adjust Status (“Form I-485”).8

            Plaintiff asserts that on October 30, 2008, USCIS approved his Form I-485, granting

Plaintiff lawful permanent resident (“LPR”) status.9 Plaintiff then alleges that on November 5,

2008, USCIS mailed a notice of intent to rescind his LPR status.10 Plaintiff states that USCIS’

proffered reason for rescission was that “Plaintiff was never admitted to the United States at a

border port of entry, and therefore, Plaintiff did not satisfy the admission element of INA.”11

Plaintiff asserts that his attorney responded to the notice by informing USCIS that Plaintiff’s TPS

status established his admission to the U.S. for the purposes of satisfying the admission element




4
    Rec. Doc. 1 at 1.

5
    Id. at 7.

6
    Id. at 8–9.

7
    Id. at 9–10.

8
    Id.

9
    Id. at 9.

10
     Id.

11
     Id.


                                                 2
of 8 U.S.C. § 1255(a), § 245(a) of the Immigration and Nationality Act (“INA”).12 Plaintiff states

that on November 25, 2008, USCIS rejected this argument by his attorney and rescinded his LPR

status.13

            Plaintiff contends that on December 8, 2014, he filed another Form I-485 with the New

Orleans Field Office of the USCIS. 14 Plaintiff alleges that with his application, he submitted

evidence of his TPS status.15 Despite this, Plaintiff asserts that USCIS sent a notice on August

24, 2017, requesting that he submit evidence of his admission at a border point of entry, grant of

parole-in-place, or eligibility for filing for adjustment of status. 16 Plaintiff states that on

September 14, 2017, he again submitted evidence of his continuous TPS status.17 Plaintiff alleges

that Defendants denied Plaintiff’s Form I-485 on January 18, 2018, determining that Plaintiff had

abandoned his application by failing to provide the evidence requested on August 24, 2017.18

Plaintiff avers that a result of USCIS’ denial of his Form I-485, he suffers irreparable harm each

day and faces the possibility of deportation when TPS for citizens of El Salvador expires in

September 2019.19




12
     Id. at 9–10.

13
     Id. at 10.

14
     Id.

15
     Id.

16
     Id. at 11.

17
     Id.

18
     Id. at 11–12.

19
     Id. at 15.


                                                  3
B.          Procedural Background

            On July 30, 2018, Plaintiff filed the “Complaint for Declaratory, Injunctive, and

Mandamus Relief” against USCIS and Stanley Crockett as the Director the USCIS New Orleans

Field Office.20 In the Complaint, Plaintiff claims that Defendants acted ultra vires by failing to

accept his TPS status as evidence of admission and designating his application as abandoned

because he failed to supply this evidence. 21 Plaintiff argues that Defendants also violated the

Administrative Procedure Act (“APA”) by acting ultra vires in adopting a legal standard not

authorized by statute or subject to notice and comment.22

            Plaintiff asserts that this Court’s jurisdiction is proper under the APA, the INA, the

Declaratory Judgment Act, the All Writs Act, Mandamus Act, and Federal Rule of Civil

Procedure 57.23 Plaintiff further asserts that the Court’s jurisdiction is not precluded by the INA

because Defendants’ denial of the Form I-485 was not discretionary. 24 Plaintiff argues that

Defendants’ actions constitute questions of law because Defendants incorrectly interpreted which

evidence was required by the INA to prove Plaintiff’s admission to the U.S.25 Plaintiff therefore

requests that the Court review USCIS’ denial of the application and order the agency to approve

Plaintiff’s Form I-485.26 Plaintiff also requests attorney’s fees under the Equal Access to Justice




20
     Id.

21
     Id. at 12–13.

22
     Id. at 16–17.

23
     Id. at 4.

24
     Id.

25
     Id. at 4–5.

26
     Id.


                                                  4
Act.27

            On October 30, 2018, Defendants filed the instant “Motion to Dismiss.”28 On November

13, 2018, Plaintiff filed an opposition.29

                                              II. Parties’ Arguments

A.          Defendant’s Arguments in Support of the Motion to Dismiss

            In the instant motion, Defendants urge the Court to dismiss Plaintiff’s claims because the

Court lacks subject matter jurisdiction to review agency decisions that are purely discretionary

and Plaintiff fails to state a claim upon which relief can be granted.30

            1.       Lack of Subject Matter Jurisdiction

            Defendants contend that “this Court lacks jurisdiction to review agency action that is

committed to the discretion of the Secretary of the Department of Homeland Security (“DHS”).”31

Defendants aver that they made two discretionary decisions regarding Plaintiff’s Form I-485: (1)

issuance of the Request for Evidence (“RFE”) and (2) deciding that Plaintiff’s application was

abandoned. 32 Defendants allege that if an application is missing evidence, “‘USCIS in its

discretion may…request that the missing initial evidence be submitted within a specified period

of time as determined by USCIS.’” 33 Defendants assert that the word “may” indicates that




27
     Id. at 15.

28
     Rec. Doc. 23.

29
     Rec. Doc. 26.

30
     Rec. Doc. 23-1 at 2–3.

31
     Id. at 2.

32
     Id.

33
     Id. at 8 (quoting 8 C.F.R. § 103.2(b)(8)(ii)) (emphasis added).


                                                             5
requesting additional evidence is a discretionary action committed solely to the agency. 34

Similarly, Defendants aver that the decision to designate an application as abandoned is

discretionary because the regulatory language states that “‘the benefit request may be summarily

denied as abandoned.’”35

            Defendants argue that such agency actions are generally unreviewable.36 Defendants then

present the Supreme Court case Kucana v. Holder. 37 Defendants admit that in Kucana, the

Supreme Court held that when a regulation is the basis for discretionary action, judicial review is

not barred. 38 Yet, Defendants argue that the Supreme Court case Lincoln v. Vigil, 39 is still

applicable and creates an exception for the regulations at issue in this matter. 40 According to

Defendants, Lincoln stands for the proposition that under 5 U.S.C. § 701(a)(2) such “‘review is

not to be had in those rare circumstances where the relevant statute is drawn so that a court would

have no meaningful standard against which to judge the agency’s exercise of discretion.’” 41

Defendants insist that the Lincoln holding is applicable here.42 Defendants contend that their two

discretionary decisions were based on regulations that interpreted the INA.43 Defendants allege



34
     Id.

35
     Id. (quoting 8 C.F.R. § 103.2(b)(13)(i)) (emphasis added).

36
     Id. at 8–9.

37
     Id. at 9 (citing 558 U.S. 233 (2010)).

38
     Id. (citing Kucana, 558 U.S. at 233).

39
     508 U.S. 182 (1993).

40
     Rec. Doc. 23-1 at 9 (citing Lincoln, 508 U.S. at 190).

41
     Id. (citing Lincoln, 508 U.S. at 190).

42
     Id.

43
     Id.


                                                              6
that neither the INA nor the agency regulations provide courts with a standard for determining

when RFEs or abandonment determinations should be issued.44 Therefore, Defendants aver that

courts have no meaningful standard by which to judge agency decisions regarding these actions,

and the decisions are thus not reviewable by this Court.45

            2.     Failure to State a Claim

            Defendants argue that Plaintiff fails to state a claim upon which relief can be granted

because claims based on substantive error and procedural error both lack merit. 46 First,

Defendants assert that Plaintiff cannot request review of a substantive decision regarding his TPS

status and eligibility for LPR status because USCIS did not make a substantive decision on

Plaintiff’s application.47 Defendants allege that their Request for Evidence sought documentation

on Plaintiff’s admission status, but despite Plaintiff’s proffer in the Complaint that he mailed

evidence on September 14, 2017, they never received Plaintiff’s response to the RFE. 48

Specifically, Defendants assert that the cover letter and envelope that Plaintiff attaches to the

Complaint as evidence of his response do not prove that USCIS actually received Plaintiff’s

alleged materials. 49 Accordingly, Defendants assert that because they never received the

requested evidence, the agency never made a decision on whether TPS qualifies as admission or

whether Plaintiff can become a LPR.50 Without such substantive decisions, Defendants argue that


44
     Id.

45
     Id.

46
     Id. at 10.

47
     Id.

48
     Id.

49
     Id.

50
     Id. at 11.


                                                   7
Plaintiff fails to state a claim for substantive review.51

             Next, Defendants argue that Plaintiff cannot challenge the procedural classification of his

application as abandoned because this discretionary action was “in concert with regulations

promulgated following notice-and-comment.”52 As the basis for this argument, Defendants assert

that “[t]he APA permits the court to set aside the agency’s decision only if it is ‘arbitrary,

capricious, an abuse of discretion, or otherwise not in accordance with law.’”53 Defendants aver

that this standard of review is highly deferential and courts must presume the validity of agency

action, especially if the decision accords with the two-step analysis described in Chevron, U.S.A.,

Inc. v. Natural Resources Defense Council, Inc.54 Defendants aver that under Chevron deference,

where Congress fails to provide an explanation of how a statute should be interpreted, courts defer

to the agency’s interpretation.55

            Here, Defendants argue that designating Plaintiff’s application as abandoned was not

arbitrary, capricious, or an abuse of discretion.56 Defendants assert that marking applications as

abandoned is a function sanctioned by 8 C.F.R § 103.2(b)(13)(i), a regulation formulated by DHS

under the rulemaking process.57 Defendants contend that Congress did not include instructions in

the INA on how DHS should adjudicate benefit applications or respond when an applicant fails




51
     Id. at 12.

52
     Rec. Doc. 23-1 at 2–3.

53
     Id. at 5 (quoting 5 U.S.C. § 706(2)(A)).

54
     Id. at 12 (citing 467 U.S. 837 (1984)).

55
     Id. at 6.

56
     Id. at 13.

57
     Id. at 12.


                                                     8
to reply to a request for evidence. 58 Defendants aver that in the absence of instructions from

Congress, DHS formulated 8 C.F.R § 103.2 and subjected the regulation to notice-and-comment

and modifications as required.59 Because the regulation was properly promulgated, Defendants

contend that designating Plaintiff’s application as abandoned was part of USCIS’ duly delegated

powers and not ultra vires.60 Therefore, Defendants argue that Plaintiff cannot state a claim that

USCIS’ procedural decisions are reviewable by this Court.61

            Accordingly, Defendants urge the Court to dismiss Plaintiff’s claim because the Court

lacks jurisdiction to review the claim and Plaintiff has failed to state a claim upon which relief

can be granted.62

B.          Plaintiff’s Arguments in Opposition to Defendant’s Motion to Dismiss

            In opposition, Plaintiff argues that the Court should deny Defendants’ Motion to Dismiss

because the Court has jurisdiction to hear the case and USCIS unlawfully denied Plaintiff’s Form

I-485. 63 Plaintiff asserts that the Complaint fully details why this Court has subject matter

jurisdiction over his claims. 64 Plaintiff also contends that the Fifth Circuit “clearly had

jurisdiction” over other cases with the exact same legal issues.65 Because the Fifth Circuit had

58
     Id.

59
     Id. at 13.

60
     Id.

61
     Id.

62
     Id. at 14.

63
     Rec. Doc. 26-2.

64
     Id. at 8.

65
  Id. Plaintiff references Guerrero v. Nielsen, 742 Fed. App’x. 793 (5th Cir. 2018), which Plaintiff asserts is “a
lawsuit with the exact same legal issues, albeit with one specific difference in the material facts which determined
the outcome of the case.” Id. Plaintiff states the key difference between Nielsen and the facts here is that in Nielsen,
the respondent entered the U.S. as a crewman, which is expressly excluded as eligible for adjustment of status under
§ 1255. Id. at n.2. Plaintiff insists that because Nielsen was remanded solely on this issue, the district court’s rationale
                                                             9
jurisdiction over those cases, Plaintiff avers that jurisdiction also exists here.66

            Next, Plaintiff argues that USCIS unlawfully denied Plaintiff’s Form I-485 because case

law does not support USCIS’ decision to request evidence regarding admission. 67 Plaintiff

presents opinions from several courts holding that TPS status renders an individual “admitted”

for the purposes of adjustment of citizenship under 8 U.S.C. § 1255 of the INA (“§ 1255”).68

Plaintiff highlights the holding in Flores v. U.S. Citizenship & Immigration Services,69 where the

Sixth Circuit stated that the plain language of 8 U.S.C. § 1254a(f) (“§ 1254a(f)”) applies to the

entirety of § 1255 and provides TPS participants with lawful nonimmigrant status under § 1255.70

Plaintiff then discusses a related opinion, Ramirez v. Brown, 71 where the Ninth Circuit held that

§ 1254a(f) clearly and unambiguously designates that TPS status renders a person “admitted” for

the purposes of § 1255.72

            Plaintiff also discusses the district court case, Guerrero v. Johnson,73 where a judge found

that the court should not afford deference to USCIS’ interpretation of § 1255 as barring the

plaintiff’s application for relief.74 Finally, Plaintiff distinguishes this case from the case Serrano



and Fifth Circuit’s subsequent review, are applicable here. Id.

66
     Id. at 8–9.

67
     Id. at 7.

68
     Id. at 3–7.

69
     718 F.3d 548 (6th Cir. 2013).

70
     Rec. Doc. 26-2 at 3–4.

71
     852 F.3d 954 (9th Cir. 2017).

72
     Rec. Doc. 26-2 at 4–5.

73
     138 F. Supp. 3d 754 (E.D. La. 2015) (Berrigan, J.).

74
     Rec. Doc. 26-2 at 6–7.


                                                           10
v. U.S. Atty. Gen.,75 where the Eleventh Circuit upheld a motion to dismiss on the grounds that

the plaintiff’s TPS status did not satisfy the requirements for admission under § 1255.76 Plaintiff

argues that Serrano is inapplicable here because the Eleventh Circuit only published a per curiam

opinion that did not analyze how § 1254a(f) should be interpreted in relation to § 1255.77

            Relying on the analyses in these opinions, Plaintiff asserts that TPS satisfies the admission

requirement of § 1255 and that the submission of additional evidence was unnecessary.78 Plaintiff

insists that Defendants’ RFE and subsequent denial of his application as abandoned were ultra

vires because the INA does not sanction these actions for an applicant with TPS. 79 Because

Plaintiff contends that Defendants acted unlawfully and the Court has jurisdiction to review

Defendants’ actions, Plaintiff requests that the Court deny Defendants’ Motion to Dismiss.80

                                               III. Legal Standard

A.          Standard on a Rule 12(b)(1) Motion to Dismiss

            “Federal courts are courts of limited jurisdiction,” and “possess only that power

authorized by the Constitution and statute.”81 Thus, under Rule 12(b)(1), “[a] case is properly

dismissed for lack of subject matter jurisdiction when the court lacks the statutory or

constitutional power to adjudicate the case.”82 In ruling on a Rule 12(b)(1) motion to dismiss, the



75
     655 F.3d 1260 (11th Cir. 2011).

76
     Rec. Doc. 26-2 at 5–6.

77
     Id.

78
     Id. at 7.

79
     Id.

80
     Id. at 9.

81
     Kokkonen v. Guardian Life Ins. Co. of Am., 511 U.S. 375, 377 (1994) (internal citations omitted).

82
     Home Builders Ass’n of Miss., Inc. v. City of Madison, 143 F.3d 1006, 1000 (5th Cir. 1998) (internal citation
                                                           11
Court may rely on: (1) the complaint alone, presuming the allegations to be true; (2) the complaint

supplemented by undisputed facts; or (3) the complaint supplemented by undisputed facts and the

court’s resolution of disputed facts.83 Ultimately, a court should dismiss a case for lack of subject

matter jurisdiction “only if it appears certain that the plaintiff cannot prove any set of facts in

support of his claim that would entitle plaintiff to relief.”84 The plaintiff, as the party asserting

jurisdiction, has the burden of proving subject matter jurisdiction by a preponderance of the

evidence.85 When a Rule 12(b)(1) motion is filed alongside other Rule 12 challenges, the district

court “should consider the Rule 12(b)(1) jurisdictional attack before addressing any attack on the

merits.”86

B.          Standard on a Rule 12(b)(6) Motion to Dismiss

           Federal Rule of Civil Procedure 12(b)(6) provides that an action may be dismissed “for

failure to state a claim upon which relief can be granted.”87 A motion to dismiss for failure to

state a claim is “viewed with disfavor and is rarely granted.”88 “To survive a motion to dismiss,

a complaint must contain sufficient factual matter, accepted as true, to ‘state a claim for relief that

is plausible on its face.’”89 “Factual allegations must be enough to raise a right to relief above the



omitted).

83
  Den Norske Stats Ojeselskap As v. HeereMac Vof, 241 F.3d 420, 424 (5th Cir. 2001); see also Williamson v.
Tucker, 645 F.2d 404, 413 (5th Cir. 1981).

84
 Ramming v. United States, 281 F.3d 158, 161 (5th Cir. 2001) (citing Home Builders Ass'n of Miss., Inc. v. City of
Madison, Miss., 143 F.3d 1006, 1010 (5th Cir. 1998)).

85
     See Vantage Trailers, Inc. v. Beall Corp., 567 F.3d 745, 748 (5th Cir. 2009) (internal citations omitted).

86
     Ramming, 281 F.3d at 161 (citing Hitt v. City of Pasadena, 561 F.2d 606, 608 (5th Cir. 1977) (per curiam)).

87
     Fed. R. Civ. P. 12(b)(6).

88
     Kaiser Aluminum & Chem. Sales, Inc. v. Avondale Shipyards, Inc., 677 F.2d 1045, 1050 (5th Cir. 1982).

89
     Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2008)).


                                                            12
speculative level.”90 A claim is facially plausible when the plaintiff has pleaded facts that allow

the court to “draw a reasonable inference that the defendant is liable for the misconduct alleged.”91

            On a motion to dismiss, asserted claims are liberally construed in favor of the nonmoving

party, and all facts pleaded are taken as true.92 However, although required to accept all “well-

pleaded facts” as true, a court is not required to accept legal conclusions as true.93 “While legal

conclusions can provide the framework of a complaint, they must be supported by factual

allegations.”94 Similarly, “[t]hreadbare recitals of the elements of a cause of action, supported by

mere conclusory statements” will not suffice.95 The complaint need not contain detailed factual

allegations, but it must offer more than mere labels, legal conclusions, or formulaic recitations of

the elements of a cause of action.96 That is, the complaint must offer more than an “unadorned,

the defendant-unlawfully-harmed-me accusation.”97 From the face of the complaint, there must

be enough factual matter to raise a reasonable expectation that discovery will reveal evidence as

to each element of the asserted claims.98 If factual allegations are insufficient to raise a right to

relief above the speculative level, or if it is apparent from the face of the complaint that there is




90
     Twombly, 550 U.S. at 556.

91
     Id. at 570.

92
  Leatherman v. Tarrant Cnty. Narcotics Intelligence & Coordination Unit, 507 U.S. 163, 164 (1993); see also
Tellabs, Inc. v. Makor Issues & Rights, Ltd., 551 U.S. 308, 322–23 (2007).

93
     Iqbal, 556 U.S. at 677–78.

94
     Id. at 679.

95
     Id. at 678.

96
     Id.

97
     Id.

98
     Lormand v. U.S. Unwired, Inc., 565 F.3d 228, 257 (5th Cir. 2009).


                                                         13
an “insuperable” bar to relief, the claim must be dismissed.99

                                                    IV. Analysis

            In the instant motion, Defendants urge the Court to dismiss Plaintiff’s claims because (1)

the Court does not have subject matter jurisdiction to review Defendants’ discretionary decisions

and (2) Plaintiff does not state a substantive or procedural claim upon which relief can be

granted.100 In opposition, Plaintiff asserts that the Court has jurisdiction and that he states a claim

for review of a question of law.101 As an initial matter, the Court will address “the Rule 12(b)(1)

jurisdictional attack before addressing any attack on the merits.”102

            Defendants contend that the Court lacks jurisdiction to review Plaintiff’s claims because

under 8 U.S.C. § 1252(a)(2)(B)(ii), “discretionary agency actions are generally unreviewable.”103

The Court, however, will not reach the issue of whether the action was discretionary because it

finds that it does not have subject matter jurisdiction under any of Plaintiff’s asserted statutory

grounds for jurisdiction.104 In the Complaint, Plaintiff alleges that jurisdiction is proper under 8

U.S.C. § 1101, et seq., the Immigration and Nationality Act; 28 U.S.C. § 2201, et seq., the

Declaratory Judgment Act; 28 U.S.C. § 1651, the All Writs Act; 5 U.S.C. § 701, et seq., the

Administrative Procedure Act; and 28 U.S.C. § 1361, The Mandamus Act.105


 Carbe v. Lappin, 492 F.3d 325, 328 n.9 (5th Cir. 2007); Moore v. Metro. Human Serv. Dep’t, No. 09-6470, 2010
99

WL 1462224, at * 2 (E.D. La. Apr. 8, 2010) (Vance, J.) (citing Jones v. Bock, 549 U.S. 199, 215 (2007)).

100
      Rec. Doc. 23-1 at 2–3.

101
      Rec. Doc. 26-2 at 7–8.

102
      Ramming, 281 F.3d at 161 (citing Hitt v. City of Pasadena, 561 F.2d 606, 608 (5th Cir. 1977) (per curiam)).

103
      Rec. Doc. 23-1 at 8.

104
   Velasquez v. Nielsen, 754 F. App'x 256, 260 (5th Cir. 2018) (finding that the court did not need to directly address
the issue of whether the denial was discretionary “because a further jurisdictional problem bars appellants’ claim.”).

105
      Rec. Doc. 1 at 4.


                                                           14
            It is well settled that the Declaratory Judgment Act and the All Writs Act do not confer

an independent basis for subject matter jurisdiction over cases.106 In order for Plaintiff to pursue

his claims against Defendants, jurisdiction must arise under another federal law.107 One of the

bases for subject matter jurisdiction that Plaintiff asserts is the APA.108 The APA provides that

“[a] person suffering legal wrong because of agency action, or adversely affected or aggrieved by

agency action within the meaning of a relevant statute, is entitled to judicial review thereof.”109

However, only “[a]gency action made reviewable by statute and final agency action for which

there is no other adequate remedy in a court are subject to judicial review.”110 A “preliminary,

procedural, or intermediate agency action or ruling not directly reviewable is subject to review

on the review of the final agency action.” 111 Thus, the Court’s jurisdiction under the APA is

contingent upon whether there was final agency action in this case.

            8 C.F.R. § 245.2, the regulation which governs I-485 applications, states that “[n]o appeal

lies from the denial of an application by the director, but the applicant...retains the right to renew

his or her application in [removal] proceedings....” The Fifth Circuit case Cardoso v. Reno,112

examined the implications of this provision on the subject matter jurisdiction of courts. In


106
   In re B–727 Aircraft Serial No. 21010, 272 F.3d 264, 270 (5th Cir. 2001) (“[T]he Declaratory Judgment Act does
not provide a federal court with an independent basis for exercising subject-matter jurisdiction.”) (citation omitted);
Renteria–Gonzalez v. INS, 322 F.3d 804, 811 (5th Cir.2002) (The All Writs Act “does not confer an independent
basis for subject matter jurisdiction.”)

107
  See In re B–727 Aircraft Serial No. 21010, 272 F.3d at 270 (quoting Gaar v. Quirk, 86 F.3d 451, 453 (5th Cir.
1996)).

108
      Id. at 4–5.

109
      5 U.S.C. § 702.

110
      5 U.S.C. § 704.

111
      Id.

112
      216 F.3d 512 (5th Cir. 2000).


                                                          15
Cardoso, the INS had denied the plaintiff’s request for an adjustment of status, but no removal

proceedings had been initiated.113 Plaintiff filed a claim in district court requesting review under

8 U.S.C. § 1252.114 First, the Fifth Circuit noted that 8 U.S.C. § 1252(d) precluded judicial review

of administrative decisions for which a plaintiff has not exhausted “all administrative

remedies.” 115 Then, the Fifth Circuit found that under the language of 8 C.F.R. § 245.2, the

plaintiff could not directly appeal the denial, but she could renew her request upon the agency's

commencement of removal proceedings.116 The Fifth Circuit then held that because the plaintiff

had the right to reapply for adjustment of status as part of deportation proceedings, she had not

exhausted her administrative remedies and the court did not have jurisdiction to review her claim

under the INA.117

            Though the Fifth Circuit’s analysis in Cardoso examined jurisdiction under 8 U.S.C.

§ 1252, the Fifth Circuit has found that the Cardoso holding is still applicable to a plaintiff’s APA

claim because “both statutes require final agency action as a prerequisite to judicial review.”118

Similar to the circumstances in Cardoso, Defendants in this matter have denied Plaintiff’s

application for adjustment of status and have indicated to Plaintiff that he does not have the right

to appeal.119 Plaintiff therefore insists that he “has exhausted his administrative remedies and

there are no further administrative acts that Plaintiff can take to obtain the benefits to which he is


113
      Id. at 517–18.

114
      Id.

115
      Id.

116
      Id. at 518.

117
      Id.

118
      Petrenko-Gunter v. Upchurch, No. 05-11249, 2006 WL 2852359, at *1 (5th Cir. 2006).

119
      Rec. Doc. 10-14 at 3.


                                                        16
entitled.”120 Yet, in Defendants’ Notice of Decision to Plaintiff, Defendants specifically state that

Plaintiff “may be able to renew []his application in such proceedings before an Immigration

Judge.”121 This directive comports with 8 C.F.R. § 245.2 and the Fifth Circuit’s holding that

applicants whose I-485 applications are denied have the ability to renew their application during

removal proceedings.122

            Based on the records currently before the Court, Plaintiff has not been subject to removal

proceedings, and Plaintiff has therefore not had the opportunity to renew his claims before an

immigration judge. Under Cardoso, there is still a remedy available to Plaintiff, and where there

is still an adequate remedy available during removal proceedings, the denial of a request for

adjustment of status is not a final agency action. 123 Therefore, according to Fifth Circuit

precedent, the Court does not have jurisdiction to review Plaintiff’s claims under the APA.

            Plaintiff avers that he should not have to wait for deportation proceedings to raise his

arguments because “further efforts at exhaustion would be futile,” cause a delay, and create

irreparable injury and injustice to Plaintiff.124 The Court finds these statements to be conclusory

and unsupported by Fifth Circuit precedent. All of the cases that Plaintiff cites in support of his




120
      Rec. Doc. 1 at 13.

121
      Rec. Doc. 10-14 at 3.

122
      Cardoso, 216 F.3d at 518.

123
      Id.

124
      Rec. Doc. 1 at 14.


                                                    17
arguments are used out of context125 or are from other circuits that are not binding on this Court.126

Further, since Cardoso, the Fifth Circuit has held several times that “an individual denied an

adjustment of status can renew that request for adjustment of status upon the commencement of

removal proceedings.”127 This Court follows the Fifth Circuit’s precedent of deferring to removal

proceedings as an adequate remedy.

           In the Complaint, Plaintiff also asserts that 8 U.S.C. § 1252 is not a bar to the Court’s

jurisdiction because “this case does not involve ‘final orders of removal’” and Defendants’

decision to deny his application was not discretionary. Though Plaintiff is accurate in asserting

that a final order of removal has not been issued, the Fifth Circuit has stated that under Cardoso,

it is “clear that the district courts do not have jurisdiction to review a denial of adjustment of

status, regardless of whether that denial is based on discretionary factors, and regardless of

whether it comes in the context of removal proceedings.”128 Even where removal proceedings

have not yet been initiated and a final order of removal has not been issued, 8 C.F.R. § 245.2 still

requires an applicant to wait for removal proceedings to renew his or her argument.129 This is the


125
   Plaintiff cites the Supreme Court case, Darby v. Cisneros, 509 U.S. 137, 154 (1993) for the proposition that
“Courts are not free to impose an exhaustion requirement as a rule of judicial administration where the agency action
has already become ‘final’ under [5 U.S.C. § 704].” Yet, the Fifth Circuit has determined that 8 C.F.R. § 245.2 is an
administrative, and not court-imposed, exhaustion requirement which precludes agency action from becoming final
until arguments are raised in administrative proceedings. Plaintiff also cites Houghton v. Shafer, 392 U.S. 639, 640
(1968), to support his argument that Defendants are biased. Plaintiff’s case is distinguishable, however, because the
immigration judge, not Defendants, would be the decisionmaker if Plaintiff renewed his arguments in removal
proceedings. Therefore, there is no danger of future bias from the same party.

126
   Plaintiff cites the following circuit court cases in support of his argument that he has exhausted his administrative
remedies and should not have to pursue additional action: Noriega-Lopez v. Ashcroft, 335 F.3d 874, 881 (9th Cir.
2003); Rhoa-Zamora v. INS, 971 F.2d 26, 31 (7th Cir. 1992), cert. denied, 508 U.S. 906 (1993); Pinho v. Gonzales,
432 F.3d 193, 202 (3rd Cir. 2005); Whitfield v. Hanges, 222 F.2d 745 (8th Cir. 1915); Sousa v. INS, 226 F.3d 28 (1st
Cir. 2000).

127
   Petrenko-Gunter v. Upchurch, No. 05-11249, 2006 WL 2852359, at *1 (5th Cir. 2006); Velasquez v. Nielsen, 754
F. App'x 256, 260–61 (5th Cir. 2018); Maringo v. Mukasey, 281 F. App'x 365, 368 (5th Cir. 2008).

128
      Velasquez, 754 F. App'x at 260; Maringo, 281 F. App'x at 368.

129
      Velasquez, 754 F. App’x at 261 (“[T]he [Cardoso] court held that Moran could not challenge the immigration
                                                          18
only way that courts can make a finding of final agency action.130

           Another argument that Plaintiff makes in support of subject matter jurisdiction is that “the

Fifth Circuit clearly had [subject matter] jurisdiction in Guerrero v. Nielsen, a lawsuit with the

exact same legal issues, albeit with one specific difference in the material facts which determined

the outcome of the case.”131 The Court finds that this argument fails for several reasons. First, the

Fifth Circuit case which Plaintiff cites, Guerrero v. Nielsen, is a nonprecedential, unpublished

opinion that is not precedent.132 Further, the parties in Guerrero did not specifically raise the issue

of subject matter jurisdiction, and the district court did not examine the issue, aside from a

footnote in which the district court did not examine Cardoso and its progeny.133 Furthermore, the

Fifth Circuit did not examine the issue of subject matter jurisdiction in its opinion. 134

Accordingly, Plaintiff’s comparison case is distinguishable and non-binding.

           Similarly, the Court notes that throughout the Complaint and Plaintiff’s opposition brief,

Plaintiff cites to cases from other circuits and district courts in support of his argument that TPS

satisfies the admission element of I-485 applications. 135 These cases are merely persuasive



judge’s decision to deny her request for adjustment of status in the federal district court, but must instead wait to do
so if and when removal proceedings were commenced.”) (citing Cardoso, 216 F.3d at 517–18).

130
      Id.; Cardoso, 216 F.3d at 517–18.
131
      Rec. Doc. 26-2 at 8.

132
   Guerrero v. Nielsen, 742 F. App'x 793 (5th Cir. 2018). The first page of the opinion states “Pursuant to 5th Cir.
R. 47.5, the court has determined that this opinion should not be published and is not precedent except under the
limited circumstances set forth in 5th Cir. R. 47.5.4.” Id. Fifth Circuit Rule 47.5.4 specifies that “[u]npublished
opinions issued on or after January 1, 1996, are not precedent, except under the doctrine of res judicata, collateral
estoppel or law of the case....”

133
      Guerrero v. Johnson, 138 F. Supp. 3d 754, 756 n.2 (E.D. La. 2015).

134
      Guerrero, 742 F. App’x at 793.

135
  See Rec. Doc. 1 at 1–2; Rec. Doc. 26-2 at 2–5. Plaintiff relies on the following cases: Flores v. U.S. Citizenship
and Immigration Services, 718 F.3d 548, 555 (3rd Cir. 2013); Ramirez v. Brown, 852 F.3d 954, 956 (9th Cir. 2017);
Medina v. Beers, 65 F.Supp.3d 419 (E.D. Penn. 2014); Ramirez v. Dougherty, 23 F.Supp.3d 1322 (W.D. Wash.
                                                          19
authority, and they were not decided under Fifth Circuit precedent clearly stating that courts may

not review an agency decision where all administrative remedies have not been exhausted. In this

Circuit, in order to review Plaintiff’s claims under the APA, there must be “final agency

action.” 136 Where Plaintiff has not exhausted his administrative remedies by renewing his

application during removal proceedings, there is no final agency action for the Court to review.137

Therefore, this Court does not have subject matter jurisdiction under the APA.

           Plaintiff also asserts the Court has subject matter jurisdiction under the Mandamus Act.

The federal mandamus statute, 28 U.S.C. § 1361, provides that “[t]he district courts shall have

original jurisdiction of any action in the nature of mandamus to compel an officer or employee of

the United States or any agency thereof to perform a duty owed to the plaintiff.”138 Mandamus is

an extraordinary remedy available only where the plaintiff establishes: (1) a clear right to the

relief, (2) a clear duty by the respondent to do the act requested, and (3) the lack of any other

adequate remedy.139 Here, the Court has found that Plaintiff still has an adequate remedy for

resolution of his claims: renewing his arguments during removal proceedings. Therefore, the

Mandamus Act is not a basis for jurisdiction over Plaintiff’s claims.

           Finally, Plaintiff cites the INA as an independent basis of jurisdiction. Though Plaintiff

does not clearly allege which provision of the INA provides the Court with jurisdiction, a recent




2014).

136
      5 U.S.C. § 704.

137
      Cardoso, 216 F.3d at 517–18.

138
   Allied Chemical Corp. v. Daiflon, Inc., 449 U.S. 33, 34 (1980); In re First South Sav. Ass'n, 820 F.2d 700, 705
(5th Cir. 1987).

139
  See Allied Chemical, 449 U.S. at 35; Scott v. FNU New, 387 Fed. Appx. 469, 470 (5th Cir. 2010); In re Stone,
118 F.3d 1032, 1034 (5th Cir. 1997).


                                                       20
Fifth Circuit opinion clearly noted that under Cardoso, “[o]ur precedent makes clear that the

district courts do not have jurisdiction to review a denial of adjustment of status, regardless of

whether that denial is based on discretionary factors, and regardless of whether it comes in the

context of removal proceedings.”140 The Fifth Circuit did not distinguish between the different

provisions of the INA.141 It broadly held that district courts may not review denials of adjustment

of status.142 Therefore, this Court does not have jurisdiction to review Plaintiff’s claims under the

INA, and because all of Plaintiff’s asserted statutory bases for jurisdiction fail, the Court finds

that it does not have subject matter jurisdiction over Plaintiff’s claims.

                                                  V. Conclusion

            For the reasons discussed above, the Court lacks jurisdiction to review Plaintiff’s claims

because Plaintiff has not exhausted his administrative remedies.

            Accordingly,

            IT IS HEREBY ORDERED that Defendants Stanley Crockett’s and USCIS’ “Motion to

Dismiss”143 is GRANTED and all claims are DISMISSED WITHOUT PREJUDICE.

                                         11th day of June, 2019.
            NEW ORLEANS, LOUISIANA, this _____




                                                                _________________________________
                                                                NANNETTE JOLIVETTE BROWN
                                                                CHIEF JUDGE
                                                                UNITED STATES DISTRICT COURT


140
      Velasquez, 754 F. App'x at 260 (citing Cardoso, 216 F.3d at 517–18).

141
      See id.

142
      Id.

143
      Rec. Doc. 23.


                                                          21
